DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-12, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiberg et al. (US 2019/0300075).
Wiberg et al. discloses a truck bed member system comprising truck bed members (437,439), as shown in Figures 4A-4C.  Each truck bed member (437,439) has a top side (459) having a substantially rectangular shape such that a length of the top side along a first axis from a first end to an opposing second end is greater than a width of the top side along a second axis perpendicular to the first axis, as shown in Figures 4A-4C.  Each truck bed member (437,439) has .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wiberg et al. (US 2019/0300075) in view of Courtright et al. (9,707,905).
Wiberg et al. does not disclose the flexible material.
Courtright et al. teaches providing a urethane isolator (482) between the truck frame (43) and the truck bed substructure (24), as shown in Figure 3.  
.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wiberg et al. (US 2019/0300075) in view of Keen et al. (9,707,905).
Wiberg et al. does not disclose the wiring and lights.
Keen et al. teaches providing lights in the tail assembly, as shown in Figure 1.  Lights inherently require wiring to connect to an electrical system of a truck to power the lights.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide lights and wiring to the tail assembly of Wiberg et al., as taught by Keen et al., to provide mandatory lights for safety purposes.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiberg et al. (US 2019/0300075) in view of Portenier (9,272,740).
Wiberg et al. discloses a truck bed substructure (101,103,105,107,109) comprising two support members (101,107) that run perpendicularly to the truck bed members within a plane that is parallel to the plane of the truck bed members, as shown in Figures 1A and 1B.  However, Wiberg does not disclose the headache rack.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a headache rack to the first truck bed member of Wiberg et al. adjacent to the truck cab, as taught by Portenier, to protect the cab occupants and rear window from shifting cargo.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wiberg et al. (US 2019/0300075) and Portenier (9,272,740), as applied to claim 16, in view of Brauer et al. (US 2005/0093320).
Wiberg et al., as modified, does not disclose the specifics of the headache rack.
Brauer et al. teaches forming an upper section of a headache rack such that it is slidably coupled to the lower section to adjust the height of the headache rack, as shown in Figure 2 and disclosed in paragraph [0020].   Fasteners (80) retain the upper section at a desired height, as shown in Figure 2 and disclosed in paragraph [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the upper and lower sections of the headache rack of Wiberg et al. with a telescopic connection, as taught by Brauer et al., to allow adjustment of the headache rack to fit vehicles of different sizes.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        January 28, 2022